       15-10694-mew            Doc 191        Filed 03/14/19 Entered 03/14/19 14:04:34                        Main Document
                                                           Pg 1 of 11


                                           UNITED STATES BANKRUPTCY COURT
                                            SOUTHERN DISTRICT OF NEW YORK


In re BLUE DOG AT 399 INC                                                                Case No. 15-10694
      Debtor                                                                     Reporting Period: Jan-19

                                                                                Federal Tax I.D. # XX-XXXXXXX

                                      CORPORATE MONTHLY OPERATING REPORT

    File with the Court and submit a copy to the United States Trustee within 20 days after the end of the month and
    submit a copy of the report to any official committee appointed in the case.
    (Reports for Rochester and Buffalo Divisions of Western District of New York are due 15 days after the end of
    the month, as are the reports for Southern District of New York)

    REQUIRED DOCUMENTS                                                                Form No.          Document Explanation
                                                                                                        Attached Attached
    Schedule of Cash Receipts and Disbursements                                 MOR-1         YES                    NO
    Bank Reconciliation (or copies of debtor's bank reconciliations)            MOR-1 (CON'T) YES                    NO
       Copies of bank statements                                                                                     NO
       Cash disbursements journals                                                                                   NO
    Statement of Operations                                                     MOR-2                  YES           NO
    Balance Sheet                                                               MOR-3                  YES           NO
    Status of Post-petition Taxes                                               MOR-4                  YES           NO
       Copies of IRS Form 6123 or payment receipt                                                                    NO
       Copies of tax returns filed during reporting period                                                           NO
    Summary of Unpaid Post-petition Debts                                       MOR-4                  YES           NO
       Listing of Aged Accounts Payable                                                                              NO
    Accounts Receivable Reconciliation and Aging                                MOR-5                  YES           NO
    Taxes Reconciliation and Aging                                              MOR-5                  YES           NO
    Payments to Insiders and Professional                                       MOR-6                  YES           NO
    Post Petition Status of Secured Notes, Leases Payable                       MOR-6                  YES           NO
    Debtor Questionnaire                                                        MOR-7                  YES           NO

    I declare under penalty of perjury (28 U.S.C. Section 1746) that this report and the attached documents
    are true and correct to the best of my knowledge and belief.

    Signature of Debtor                                                                                Date

    Signature of Authorized Individual*                                                                Date

                              Pawte.                                                                   Date off -          -24/ 5
    Robert Powell on behalf of 399 Payk Holding LLC, as Majority Shareholder of Debtor
    *Authorized individual must be at officer, director or shareholder if debtor is a corporation; a partner if debtor is a
    partnership; a manager or member if debtor is a limited liability company.
    15-10694-mew                    Doc 191              Filed 03/14/19 Entered 03/14/19 14:04:34                                             Main Document
In re BLUE DOG AT 399 INC.                                            Pg 2 of 11
                                                                               Case No. 15-10694
       Debtor                                                                       Reporting Period: Jan-19

                                  SCHEDULE OF CASH RECEIPTS AND DISBURSEMENTS

    Amounts reported should be from the debtor's books and not the bank statement. The beginning cash should be the ending cash from the prior month
    or, if this is the first report, the amount should be the balance on the date the petition was filed. The amounts reported in the "CURRENT MONTH -
    ACTUAL" column must equal the sum of the four bank account columns. Attach copies of the hank statements and the cash disbursements journal.
    The total disbursements listed in the disbursements journal must equal the total disbursements reported on this page. A bank reconciliation must be
    attached for each account. [See MOR- I (CON'T)]

    —                                                                                                        BANK ACCOUNTS
                                                                   OPER                    PAYROLL                    TAX           OTHER                     CURRENT MONTH
                                                                                                                                                              Nowa.(TOTAL OF
                                                                                                                                                              ALL ACCOUN T&
    ACCOUNT NUMBER (LAST 4)

    CASH BEGINNING OF MONTH
    RECEIPTS                                                                                                 ..-
    CASH SALES
    ACCOUNTS RECEIVABLE -
    PREPETITION
    ACCOUNTS RECEIVABLE -
    POSTPETITION
    LOANS AND ADVANCES
    SALE OF ASSETS
    OTHER (ATTACH LIST)
    TRANSFERS (FROM DIP ACCTS)
      TOTAL. RECEIPTS                                                      $0.00                      $0.00                 $0.00     $0.00                            $0.00
    DISBURSEMENTS
    NET PAYROLL
    PAYROLL TAXES
    SALES, USE, & OTHER TAXES
    INVENTORY PURCHASES                                                                                  .                                                                     .
    SECURED/ RENTAL/ LEASES
    INSURANCE
    ADMINISTRATIVE
    SELLING
    OTHER (ATTACH LIST)
    OWNER DRAW *
    TRANSFERS ITO DIP ACCTS)
    PROFESSIONAL FEES
    U.S. TRUSTEE QUARTERLY FEES
    COURT COSTS
    TOTAL DISBURSEMENTS                                                     $0.00                      $0.00                $0.00                    $0.00             $0.00
                                                                                                                                                          -
    NET CASH FLOW
    (RECEIPTS LESS DISBURSEMENTS)

    CASH — END OF MONTH                                                     $0.00                      $0.00                $0.00                    $0.00              $0.00
    * COMPENSATION TO SOLE PROPRIETORS FOR SERVICES RENDERED TO BANKRUPTCY ESTATE


                                         THE FOLLOWING SECTION MUST BE COMPLETED
    DISBURSEMENTS FOR CALCULATING U.S. TRUSTEE QUARTERLY FEES: (FROM CURRENT MONTH ACTUAL COLUMN)

    TOTAL DISBURSEMENTS                                                                                 $0.00
      LESS: TRANSFERS TO OTHER DEBTOR IN                                                                $0.00
    POSSESSION ACCOUNTS
      PLUS: ESTATE DISBURSEMENTS MADE BY                                                                $0.00
    OUTSIDE SOURCES (i.e. from escrow accounts)
    TOTAL DISBURSEMENTS FOR CALCULATING U.S.                                                            $0.00
    TRUSTEE QUARTERLY FEES




   5618328.2
    15-10694-mew                   Doc 191              Filed 03/14/19 Entered 03/14/19 14:04:34                                       Main Document
                                                                     Pg 3 of 11


In re BLUE DOG AT 399 INC.                                                   Case No. 15-106994
      Debtor                                                         Reporting Period: Jan-19

                                                    BANK RECONCILIATIONS
    Continuation Sheet for MOR-1
    A bank reconciliation must be included for each bank account. The debtor's bank reconciliation may be substituted for this page.
    (Bank account numbers may be redacted to last four numbers.)


                                              Operating                      Payroll                    Tax                        Other
                                      # N/A                          # N/A                   # N/A                      # N/A

    BALANCE PER
    BOOKS

    BANK BALANCE
    (+) DEPOSITS IN
    TRANSIT (ATTACH
    LIST)
    (-) OUTSTANDING
    CHECKS (ATTACH
    LIST):                                                                                                             .
    OTHER (ATTACH
    EXPLANATION)                                                 i
    ADJUSTED BANK
    BALANCE *
    *"Adjusted Bank Balance must equal "Balance per Books"


       POSITS IN TRANSIT                         Date                        Amount                                               Amount




    CI4ECKS OUTSTANDING                         Ck. #                        Amount                                               Amount




    OTHER
15-10694-mew              Doc 191           Filed 03/14/19 Entered 03/14/19 14:04:34                                    Main Document
                                                         Pg 4 of 11


In re BLUE DOG AT 399 INC.                                                                             Case No. 15-10694
     Debtor                                                                              Reporting Period: Jan-19



                                     STATEMENT OF OPERATIONS (Income Statement)
    The Statement of Operations is to be prepared on an accrual basis. The accrual basis of accounting recognizes revenue
    when it is realized and expenses when they are incurred, regardless of when cash is actually received or paid.


                                         REVENUES                                                MONTH               CUMULATIVE -FILING
                                                                                                                         TO DATE
    Gross Revenues                                                                                          $0.00                 $0.00
    Less: Returns and Allowances                                                                            $0.00                 $0.00
    Net Revenue                                                                                             $0.00                 $0.00
    COST OF GOODS SOLD
    Beginning Inventory                                                                                     $0.00                 $0.00
    Add: Purchases                                                                                          $0.00                 $0.00
    Add: Cost of Labor                                                                                      $0.00                 $0.00
    Add: Other Costs    (attach schedule)                                                                   $0.00                 $0.00
    Less: Ending Inventory                                                                                  $0.00                 $0.00
    Cost of Goods Sold                                                                                      $0.00                 $0.00
    Gross Profit                                                                                            $0.00                 $0.00
    OPERATING EXPENSES
    Advertising                                                                                             $0.00                 $0.00
    Auto and Truck Expense                                                                                  $0.00                 $0.00
    Bad Debts                                                                                               $0.00                 $0.00
    Contributions                                                                                           $0.00                 $0.00
    Employee Benefits Programs                                                                              $0.00                 $0.00
    Officer/Insider Compensation*                                                                           $0.00                 $0.00
    Insurance                                                                                               $0.00                 $0.00
    Management Fees/Bonuses                                                                                 $0.00                 $0.00,
    Office Expense                                                                                          $0.00                 $0.00
    Pension & Profit-Sharing Plans                                                                          $0.00                 $0.00
    Repairs and Maintenance                                                                                 $0.00                 $0.00
    Rent and Lease Expense                                                                                  $0.00                 $0.00
    Salaries/Commissions/Fees                                                                               $0.00                 $0.00
    Supplies                                                                                                $0.00                 $0.00
    Taxes - Payroll                                                                                         $0.00                 $0.00
    Taxes - Real Estate                                                                                      $0.00                 $0.00
    Taxes - Other                                                                                           $0.00                 $0.00
                                                                                                                                       ,
    Travel and Entertainment                                                                                $0.00                 $0.00
    Utilities                                                                                               $0.00                 $0.00
    Other   (attach schedule)                                                                                $0.00                 $0.00
    Total Operating Expenses Before Depreciation                                                             $0.00                 $0.00
    Depreciation/Depletion/Amortization                                                                      $0.00                 $0.00
    Net Profit (Loss) Before Other Income & Expenses                                                        $0.00                  $0.00
    OT                     AND           MISSES
    Other Income (attach     schedule)                                                                       $0.00                 $0.00
    Interest Expense                                                                                         $0.00                 $0.00
    Other Expense     (attach schedule)                                                                      $0.00                 $0.00
    Net Profit (Loss) Before Reorganization Items                                                            $0.00                 $0.00
15-10694-mew                 Doc 191             Filed 03/14/19 Entered 03/14/19 14:04:34                 Main Document
                                                              Pg 5 of 11


In re BLUE DOG AT 399 INC.                                                              Case No. 15-10694
       Debtor                                                                  Reporting Period: Jan-19

    REORGANIZATION ITEMS
    Professional Fees                                                                   $675,348.65             $850,198.50
    U. S. Trustee Quarterly Fees                                                              $0.00               $1,306.39
    Interest Earned on Accumulated Cash from Chapter 11 (see continuation                     $0.00                   $0.00
    sheet)
    Gain (Loss) from Sale of Equipment                                                         $0.00                  $0.00
    Other Reorganization Expenses (attach schedule)                                            $0.00                  $0.00
    Total Reorganization Expenses                                                        $675,348.65            $851,504.89
    Income Taxes                                                                               $0.00                  $0.00
    Net Profit (Loss)                                                                  ($675.348.65)          (5851.504.89)
    *Insider" is defined in 11 U.S.C. Section 101(31).


    BREAKDOWN OF "OTHER" CATEGORY

    OTHER COSTS




    OTHER OPERATIONAL EXPENSES




     OTHER INCOME




     OTHER EXPENSES




     OTHER REORGANIZATION EXPENSES




     Reorganization Items - Interest Earned on Accumulated Cash from Chapter 11:
     Interest earned on cash accumulated during the chapter 11 case, which would not have been earned but for the
     bankruptcy proceeding, should be reported as a reorganization item.
     15-10694-mew                         Doc 191                Filed 03/14/19 Entered 03/14/19 14:04:34                                                      Main Document
                                                                              Pg 6 of 11
In re BLUE DOG AT 399 INC.                                                                     Case No. 15-10694
      Debtor                                                                          Reporting Period: Jan-19

                                                                              BALANCE SHEET
    The Balance Sheet is to be completed on an accrual basis only. Pre-petition liabilities must be classified separately from post-petition obligations.

                                                                                  ROOK VALUE AT END OF BOOK VALUE AT END OF BOOK VALI IE ON PETITION'
                                                                                   CURRENT REPORTING PRIOR REPORT INO MONTH   DArE OR Si*HEDf fall
                                                                                         MONTH
    CURREN
    Unrestricted Cash and Equivalents                                                                   $0.00                           $0.00                      $0.00
    Restricted Cash and Cash Equivalents (see continuation                                              $0.00                           $0.00                      $0.00
    sheet)
    Accounts Receivable (Net)                                                                        $0.00                           $0.00                         $0.00
    Notes Receivable                                                                                 $0.00                           $0.00                         $0.00
    Inventories                                                                                      $0.00                           $0.00                         $0.00
    Prepaid Expenses                                                                                 $0.00                           $0.00                         $0.00
    Professional Retainers                                                                           $0.00                           $0.00                         $0.00
    Other Current Assets (attach schedule)                                                     $171,600.00                     $171,600.00                   $171,600.00
    TOTAL CURRENT ASSETS                                                                       $171,600.00                     $171,600.00                   $171,600.00
    PROPER       &   EQUIPMENT
    Real Property and Improvements                                                                  $0.00                             $0.00                         $0.00
    Machinery and Equipment                                                                         $0.00                             $0.00                         $0.00
    Furniture, Fixtures and Office Equipment                                                $1,280,000.00                    $1,280,000.00                  $1,280,000.00
    Leasehold Improvements                                                                          $0.00                             $0.00                         $0.00
    Vehicles                                                                                        $0.00                             $0.00                         $0.00
    Less: Accumulated Depreciation                                                                  $0.00                             $0.00                         $0.00
    TOTAL PROPERTY & EOUIPMENT                                                              $1,280,000.00                    $► ,280,000.00                 $1,280,000.00
    OVNER ASSETS
    Amounts due from Insiders*                                                                       $0.00                           $0.00                          $0.00
    Other Assets (attach schedule)                                                                   $0.00                           $0.00                          $0.00
    TOTAL OTHER ASSETS                                                                               $0.00                           $0.00                          $0.00,
    TOTAL ASSETS                                                                             $1,451,600.00 _                 $1,451,600.00                  $1,451,600.00
                      LIABILITIES AND OWNER EQUITY                                BOOK VALUE AT END OF BOOK VALUE AT END 01' ROOK VALUE ON PETITION
                                                                                   CURRENT REPORTING   PRIOR REPORTING MONTH         DATE
                                                                                        MONTH
    LIABILITIES NOT SGT 2T TO COMPRO SE (Posrpetidon)
    Accounts Payable                                                                                    $0.00                           $0.00                       $0.00
    Taxes Payable (refer to FORM MOR-4)                                                                 $0.00                           $0.00                       $0.00
    Wages Payable                                                                                       $0.00                           $0.00                       $0.00
    Notes Payable                                                                                       $0.00                           $0.00                       $0.00
    Rent I Leases - Building/Equipment                                                                  $0.00                           $0.00                       $0.00
    Secured Debt / Adequate Protection Payments                                                         $0.00                           $0.00                       $0.00
    Professional Fees                                                                             $850,198.50                      $850,198.50                      $0.00
    Amounts Due to Insiders*                                                                            $0.00                            $0.00                      $0.00
    Other Post-petition Liabilities (attach schedule)                                                   $0.00                            $0.00                      $0.00
    TOTAL POST-PETITION LIABILITIES                                                               $850,198.50                      $850,198.50                      $0.00
      A                                  rp   01P1    (Pre-P    ioi

    Secured Debt                                                                              $103,030.23                     $103,030.23                     $103,030.23
    Priority Debt                                                                                    $0.00                           $0.00                          $0.00
    Unsecured Debt                                                                           $3,766,120.32                   $3,766,120.32                  $3,766,120.32
    TOTAL PRE-PETITION LIABILITIES                                                           $3,869,150.55                   $3,869,150.55                  $3,869.150.55
    TOTAL LIABILITIES                                                                        $4,719,349.05                   $4,719,349.05                  $3.869,150.55

    Capital Stock                                                                                     $0.00                           $0.00                          $0.00
    Additional Paid-In Capital                                                                        $0.00                           $0.00                          $0.00
    Partners' Capital Account                                                                         $0.00                           $0.00                          $0.00
    Owner's Equity Account                                                                            $0.00                           $0.00                          $0.00
    Retained Earnings - Pre-Petition                                                                  $0.00                           $0.00                          $0.00
    Retained Earnings - Post-petition                                                                 $0.00                           $0.00                          $0.00
    Adjustments to Owner Equity (attach schedule)                                                     $0.00                           $0.00                          $0.00
    Post-petition Contributions (attach schedule)                                                     $0.00                           $0.00                          $0.00
    NET OWNERS' EQUITY                                                                                $0.00                           $0.00                          $0.00
    TOTAL LIABILITIES AND OWNERS' EQUITY                                                      $4,719,349.05                   $4.719,349.05                  $3,869,150.55
       nsi er is defined m 11 U.S.C. Section 101(31)
     15-10694-mew                      Doc 191               Filed 03/14/19 Entered 03/14/19 14:04:34                            Main Document
                                                                          Pg 7 of 11
In re BLUE DOG AT 399 INC.                                                             Case No. 15-10694
       Debtor                                                                 Reporting Period: Jan- 19


    BALANCE SHEET - continuation section
                                   ASSETS                                  BOOK VALUE AT END OF BOOK V ALIT AT END OF     BOOK VALUE ON
                                                                            CURRENT REPORTING     PRIOR REPORTING         PETITION DATE
                                                                                 MONTH                 MONTH
    Other Current Assets




    Other Assets
    Security deposit held by BP 399 Park Avenue LLC or its agent.                       $61,600.00           $61,600.00            $61,600.00
    Money held in escrow account by BP 399 Park Avenue LLC or its agent.               $110,000.00          $110,000.00           $1 10,000.00




                   LIABILITIES               N EQUITY                      BOOK VALUE AT ENO OF                           BOOK VALUE ON
                                                                            CURRENT REPORTING                             PETITION DATE
                                                                                  MONTH
    Other Post-petition Liabilities




    Adjustments to Owner's Equity




    Post-Petition Contributions




    Restricted Cash: Cash that is restricted for a specific use and not available to fund operations.
    Typically, restricted cash is segregated into a separate account, such as an escrow account.
    15-10694-mew                 Doc 191            Filed 03/14/19 Entered 03/14/19 14:04:34                                        Main Document
                                                                 Pg 8 of 11
In re BLUE DOG AT 399 INC.                                                                    Case No. 15-10694
     Debtor                                                                          Reporting Period: Jan-19

                                                STATUS OF POST-PETITION TAXES
    The beginning tax liability should be the ending liability from the prior month or, if this is the first report, the
    amount should be zero.
    Attach photocopies of IRS Form 6123 or payment receipt to verify payment or deposit of federal payroll taxes.
    Attach photocopies of any tax returns filed during the reporting period.

                                                                Amount
                                                                Withheld
                                                                 and/or           Amount                           Check # or
    Federal                                Beginning Tax        Accrued            Paid           Date Paid          EFT            Ending Tax
    Withholding
    FICA-Employee
    FICA-Employer
    Unemployment
    Income
    Other:
      Total Federal Taxes
    State and Local
    Withholding
    Sales
    Excise
    Unemployment
    Real Property
    Personal Property
    Other:
     Total State and Local

     Total Taxes

                                        SUMMARY OF UNPAID POST-PETITION DEBTS
    Attach aged listing of accounts payable.
                                                                                   Number of Days Past Due
                                                Current             0-30            31-60            61-90            Over 91          Total

     Accounts Payable                                   $0.00            $0.00           $0.00            $0.00             $0.00           $0.00

     Wages Payable                                      $0.00            $0.00           $0.00            $0.00             $0.00              $0.00

     Taxes Payable                                      $0.00            $0.00           $0.00            $0.00             $0.00              Woo
     Rent/Leases-Building                               $0.00            $0.00           $0.00            $0.00             $0.00           $0.00
     Rent/Leases-Equipment                              $0.00            $0.00            $0.00           $0.00             $0.00              $0.00
     Secured Debt/Adequate                              $0.00            $0.00           $0.00            Woo               $0.00           $0.00
     Protection Payments
     Professional Fees                         $675,348.65               $0.00            $0.00           $0.00       $174,849.85     $850,198.50
     Amounts Due to Insiders                            $0.00            $0.00            $0.00           $0.00             $0.00              $0.00
     Other:
     Other:
     Total Post-petition Debts                   $675,348.65             $0.00            $0.00           $0.00       $174,849.85     $850,198.50

     Explain how and when the Debtor intends to pay any past due post-petition debts.
     Requests for administrative expenses will be paid on a pro-rata basis. The post-petition accounts
     payable information herein does not constitute an admission of liability, nor is it binding on the
     Debtor. The Debtor reserves all rights and nothing provided herein shall affect the Debtor's right to
     challenge the validity, amount or characterization of any claim at a later date.
             15-10694-mew            Doc 191    Filed 03/14/19 Entered 03/14/19 14:04:34    Main Document
                                                             Pg 9 of 11


                                                        Case No. 15-10694
                                                Reporting Period: Jan-19



             ACCOUNTS RECEIVABLE RECONCILIATION AND AGING

 ts Receivable Reconciliation                       Amount
it the beginning of the reporting period                 $0.00
; the period                                             $0.00
ring the period                                          $0.00
it the end of the reporting period                       $0.00



                                    0-30 Days      31-60 Days       61-90 Days   91+ Days         Total




                                                                                                          $0.00

onsidered uncollectible)

                                                                                                          $ 0.00


                            TAXES RECONCILIATION AND AGING

                                    0-30 Days      31-60 Days       61-90 Days   91+ Days         Total




                                                                                                          $0.00
 15-10694-mew                   Doc 191              Filed 03/14/19 Entered 03/14/19 14:04:34                                                  Main Document
                                                                  Pg 10 of 11


In re BLUE DOG AT 399 INC.                                                   Case No. 15-10694
       Debtor                                                       Reporting Period: Jan-19



                                               PAYMENTS TO INSIDERS AND PROFESSIONALS

      Of the total disbursements shown on the Cash Receipts and Disbursements Report (MOR-l) list the amount paid to insiders (as defined in
      Section 101(31) (A)-(F) of the U.S. Bankruptcy Code) and to professionals. For payments to insiders, identify the type of compensation paid
      (e.g. Salary, Bonus, Commissions, Insurance, Housing Allowance, Travel, Car Allowance, Etc.). Attach additional sheets if necessary.


                                                        INSIDERS

                   NAME                    TYPEOF PAYMENT               AMOUNT PAU)             MAL PAID TO DATE




                             TOTAL PAYMENTS TO INSIDERS




                                                                             PROFESSIONALS

                                          DATE OF COURT
                                        ORDER AUTHORIZING                                                                                           TOTAL INCURRED &
                   NAME                     PAYMENT       AMOUNT APPROVED                          AMOUNT PAID            TOTAL PAID TO DATE            UNPAID*
                                                                                                                                                                       s
      Wollmuth Maher & Deuts                         5/31/2016             $174,849.85                  $50,000.00                $50,000.00            $124,849.85
      Otterbourg P.C.                                1/25/2019             $419,005.20                       $0.00                     $0.00            $419,005.20
      Weinberg Zareh Malkin F                        1/25/2019             $188,047.13                       $0.00                     $0.00            $188,047.13
      Scott M. Hare                                  1/25/2019              $68,296.32                       $0.00                     $0.00             $68,296.32




                     TOTAL PAYMENTS TO PROFESSIONALS                        $850,198.50                 $50,000.00                $50,000.00            $800,198.50
      * INCLUDE ALL FEES INCURRED, BOTH APPROVED AND UNAPPROVED




            POST-PETITION STATUS OF SECURED NOTES, LEASES PAYABLE
                     AND ADEQUATE PROTECTION PAYMENTS

                                       —      SCHEDULED
                                           MONTHLY PAYMENT              AMOUNT PAID            TOTAL UNPAID POST-
            NAME OF CREDIT OR                    DUE                   DURING MONTH                PETITION




                                             TOTAL PAYMENTS




5618328.2
15-10694-mew           Doc 191       Filed 03/14/19 Entered 03/14/19 14:04:34                   Main Document
                                                  Pg 11 of 11


In re BLUE DOG AT 399 INC.                                                               Case No. 15-10694
       Debtor                                                                   Reporting Period: Jan-19



                                          DEBTOR QUESTIONNAIRE
     Must be completed each month. If the answer to any of the                        Yes                 No
     questions is "Yes", provide a detailed explanation of each item.
     Attach additional sheets if necessary.
     Have any assets been sold or transferred outside the normal course of                                ✓
   1 business this reporting period?
     1--Tave any funds been disbursed from any account other than a debtor in                             ✓
     possession account this reporting period?
      Is the Debtor delinquent in the timely filing of any post-petition tax           ✓
   3 returns?
     Are workers compensation, general liability or other necessary                                       ✓
   4 insurance coverages expired or cancelled, or has the debtor received
     notice of expiration or cancellation of such policies?
                                                                                                          V
   5 Is the Debtor delinquent in paying any insurance premium payment?
     Have any payments been made on pre-petition liabilities this reporting                               ✓
   6 period?
     Are any post petition receivables (accounts, notes or loans) due from                                ✓
   7 related parties?

   8 Are any post petition payroll taxes past due?                                                        ✓
   9 Are any post petition State or Federal income taxes past due?                                        ✓
  10 Are any post petition real estate taxes past due?                                                    ✓
  11 Are any other post petition taxes past due?                                                          ✓
                                                                                                          V
  12 Have any pre-petition taxes been paid during this reporting period?

  13 Are any amounts owed to post petition creditors delinquent?                                          ✓
  14 Are any wage payments past due?                                                                      ✓
                                                                                                     If        _I   I   IN

     Have any post petition loans been been received by the Debtor from any                               ✓
  15 party?

  16 Is the Debtor delinquent in paying any U.S. Trustee fees?                         ✓
     Is the Debtor delinquent with any court ordered payments to attorneys or                             ✓
  17 other professionals?
     Have the owners or shareholders received any compensation outside of                                 ✓
  18 the normal course of business?
